UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

           v.
                                                           Criminal No. 12-65 (CKK)
 PAUL DAVID HITE,

    Defendant.


                                MEMORANDUM OPINION
                                   (January 13, 2013)

       Defendant Paul David Hite is charged by Superseding Indictment with two counts of

attempted coercion and enticement of a minor in violation of 18 U.S.C. § 2422(b).            The

Government alleges that the Defendant engaged in a series of online chats and telephone

conversations with an undercover police detective posing as an adult and arranged to engage in

illicit sexual activity with a fictitious three year-old boy and twelve year-old girl. Presently

before the Court is the Government’s [26] Motion in Limine to Introduce Evidence Pursuant to

Federal Rule of Evidence 404(b).      The Government seeks to admit a variety of evidence

recovered from a laptop seized from the Defendant’s residence comprised primarily of (1)

evidence of the Defendant allegedly accessing child pornography; and (2) evidence of the

Defendant’s online chats and email exchanges with other adults discussing illicit sexual activity

with minors. Upon consideration of the pleadings,1 the relevant legal authorities, and the record

as a whole—including an in camera review of the proposed photographic evidence—the Court

finds that certain redacted evidence proffered by the Government meets the standard for



       1
         Gov’t Mot., ECF No. [26]; Def.’s Opp’n, ECF No. [30]; Gov’t Reply, ECF No. [32].
The Defendant’s [34] Motion for Leave to File a Surreply is GRANTED. The Court considered
the Defendant’s Surreply in resolving the Government’s motion.
admissibility under Federal Rule of Evidence 404(b). The Court will require the Government to

redact certain portions of various proposed exhibits to exclude irrelevant and/or unduly

prejudicial evidence that substantially outweighs its probative value. The probative value of the

redacted evidence which the Court finds admissible is not substantially outweighed by the

danger of undue prejudice under Federal Rule of Evidence 403. Accordingly, the Government’s

Motion in Limine to Introduce Evidence Pursuant to Federal Rule of Evidence 404(b) is

GRANTED IN PART as set forth below.

       The Court shall provide the Defendant an opportunity to review and object to the

proposed images and redacted chats with other individuals that the Government seeks to have

admitted, but that the Defendant has not had an opportunity to review in their current form prior

to filing his opposition to the Government’s motion.

                                       I. BACKGROUND

       The Court set forth the factual history leading to the Defendant’s arrest at length in prior

opinions, and those discussions are incorporated by reference herein. 6/30/12 Mem. Opin. at 1-

13; 10/9/12 Mem. Opin. at 2-4. The Court will reference certain aspects of the Defendant’s

discussions with the undercover detective known to the Defendant as “JP,” as necessary, and

assumes the parties are familiar with the conversations.2

                                    II. LEGAL STANDARD

       Federal Rule of Evidence 404(b) provides that “[e]vidence of a crime, wrong, or other

acts is not admissible to prove a person’s character in or to show that on a particular occasion the

person acted in accordance with the character,” but “may be admissible for another purpose,”


       2
        The chats between the Defendant and “JP” are reproduced in their entirety in Docket
Number [11-1].

                                                 2
including proving “motive, opportunity, intent, . . . [or] absence of mistake.” Fed. R. Evid.

404(b)(1), (2). The rule is one of “inclusion rather than exclusion. Although the first sentence of

Rule 404(b) is framed restrictively, the rule itself is quite permissive, prohibiting the admission

of other crimes evidence in but one circumstance—for the purpose of proving that a person's

actions conformed to his character.” United States v. Bowie, 232 F.3d 923, 929-30 (D.C. Cir.

2000) (internal quotations omitted).

       In addressing trial court determinations on the admissibility of bad acts evidence
       under the Federal Rules of Evidence, this circuit has employed a two-step mode
       of analysis. Under the first step, which addresses Rule 404(b), “[the court] must
       determine whether the evidence is relevant to a material issue other than
       character. If so, [the court] proceeds to the second inquiry,” under Federal Rule
       of Evidence 403, “whether the probative value is substantially outweighed by the
       prejudice.”

United States v. Burch, 156 F.3d 1315, 1323 (D.C. Cir. 1998) (quoting United States v. Mitchell,

49 F.3d 769, 775 (D.C. Cir. 1995)).

                                       III. DISCUSSION

       The Government seeks to introduce five categories of evidence pursuant to Rule 404(b):

       (1)     Twenty-four images of child pornography in thumbnail view and larger views of
               five of the twenty-four images. The images are a sample of 421 image and video
               files found in a “thumbcache” database file on the Defendant’s laptop, Gov’t Mot.
               at 12, Gov’t Notice, ECF No. [49];

       (2)     A printout of forensic analysis of the Internet Explorer web browsing history and
               recently accessed files indicating that on certain dates at certain times, the laptop
               user accessed image and media files with names “consistent with child
               pornography,” see Gov’t Reply Ex. B (browser history); Gov’t Reply Ex. C
               (recently accessed files);

       (3)     Yahoo Instant Messenger chats between the Defendant and four separate
               individuals (Yahoo User1, Yahoo User2, Yahoo User3, and Yahoo User4) on
               various dates since June 2011, see Gov’t Reply Ex. D;

       (4)     Emails obtained from the Defendant’s Yahoo email address indicating the
               Defendant established a Skype account, see Gov’t Reply Ex. E; and

                                                 3
       (5)     Three emails exchanged by the Defendant and another individual (Yahoo User5),
               including three images attached to the emails showing an adult male and a two- to
               three-year old boy.

Gov’t Mot. at 11-17. During discovery, the Government provided the Defendant all of the

evidence at issue and provided defense counsel the opportunity to review the photographic

evidence. The Government initially offered only a description of the precise evidence it sought

to have admitted, but did not provide the proposed non-photographic evidence until its Reply

brief. The Defendant filed a Surreply addressing the thumbcache evidence, but did not include

any objections to the other proposed exhibits.

       The Government contends that this evidence is “highly relevant to prove the defendant’s

intent, knowledge, plan, and absence of mistake in committing the charged offense.” Id. at 18.

The Defendant argues that the evidence proffered by the Government is irrelevant to the issue of

the Defendant’s intent to entice or coerce the minors at issue in the Superseding Indictment, but

does not address the admissibility of the evidence as probative of his knowledge or absence of

mistake. The Court finds the proposed Rule 404(b) evidence is probative of the Defendant’s

intent in this case.   The Court further agrees with the Government’s analysis—which the

Defendant does not dispute—that the evidence is generally relevant to the Defendant’s

knowledge and absence of mistake. However, the evidence at issue in the Government’s motion

is not probative of a “plan” under Rule 404(b). The Government does not identify a common

scheme or plan, or describe how the proposed Rule 404(b) evidence is probative of that plan.

See United States v. Burkley, 591 F.2d 903, 920 (D.C. Cir. 1978) (noting plan evidence is

admissible under Rule 404(b) “to show the existence of a common scheme or plan embracing the

commission of two or more crimes so related to each other that proof of the one tends to

establish the other”) (citation omitted). Accordingly, for the reasons explained below, the Court

                                                 4
finds the proposed evidence is probative of the Defendant’s intent, knowledge, and absence of

mistake.

       As reflected in the motions practice thus far in the case, the defense will likely contend at

trial that the Defendant lacked the intent to coerce the fictitious minors, and that his

conversations with the detective were merely “fantasies.” The Defendant generally argues that

the proposed 404(b) evidence is inadmissible because it does not “constitute other instances of

using an instrumentality of interstate commerce to persuade, induce, coerce or entice a minor, the

conduct charged in the superseding indictment.” Opp’n at 6. Contrary to the Defendant’s

assertion, a prior bad act does not have to involve the exact same intent of the charged offense in

order to be relevant. United States v. Long, 328 F.3d 655, 661 (D.C. Cir. 2003). “Evidence of a

similar act must meet a threshold level of similarity in order to be admissible to prove intent,”

but that evidence is not required to have the “exact congruence” the Defendant articulates. Id.

“[T]he admissible bad acts evidence need not show incidents identical to the events charged, so

long as they are closely related to the offense, and are probative of intent rather than mere

propensity.” Id. (citation omitted).

       In Long, the D.C. Circuit rejected the precise argument the Defendant makes here: that

“[e]xtrinsic act evidence is admissible under the intent theory . . . only if the intent underlying the

extrinsic act is the same illegal intent required for the charged act.” 328 F.3d at 661. Long was

charged with interstate transportation of a minor with intent to engage in criminal sexual activity

and possession of photographs of minors engaged in sexually explicit conduct. Id. at 658.

Pursuant to Rule 404(b), the Court admitted testimony of two individuals (“FM” and “AG”) who

had sexual contact with Long while they were between the ages of sixteen and nineteen as

relevant to, among other things, Long’s intent. Id. at 659. On appeal, Long argued that the

                                                  5
testimony should have been excluded because it was not relevant to the question of his intent to

engage in unlawful sexual activity with minors. Id. at 661. The D.C. Circuit rejected this

argument, finding that although Long’s sexual contact with FM and AG was lawful, the fact that

he admittedly had sexual contact with teenagers was probative of his intent to engage in unlawful

sexual activity with minors at issue in the case. Id. at 662.

        The Defendant attempts to distinguish Long on the grounds that the intent requirement

under the applicable statute in Long—the intent to engage in criminal sexual activity with a

minor—is distinct from the intent relevant in this case—the Defendant’s intent to entice or

coerce a minor to engage in criminal sexual activity. Compare 18 U.S.C. § 2423(a) with 18

U.S.C. § 2422(b). Certainly, the mens rea the Government must prove in order to convict a

defendant under the relevant statutory provisions in Long and in this case are distinct. However,

the underlying principle in Long, reflected in jurisprudence from numerous other Circuits

discussed infra, is that evidence of a defendant’s sexual attraction to children (or teenagers) is

probative of the specific intent element of criminal statutes involving sexual activity with minors.

See e.g., United States v. Chambers, 642 F.3d 588, 595 (7th Cir. 2011) (“Prior instances of

sexual misconduct with a child victim may establish a defendant’s sexual interest in children and

thereby serve as evidence of the defendant’s motive to commit a charged offense involving the

sexual exploitation of children.”) (citations omitted). Thus, as a general principle, the Rule

404(b) evidence proffered by the Government is probative of the Defendant’s sexual attraction to

children, and as a result, is probative of his intent to entice or coerce the fictitious minors in this

case.

        The Defendant also argues that “expert testimony rebuts the bald conclusory intuitive

assertion the Government makes in its Motion that the possession of child pornography or other

                                                  6
manifestations of interest in sex with minors evidences an intent to persuade, induce, coerce or

entice a minor to engage in sex.” Def.’s Opp’n at 11. In order to be relevant, the Government’s

proposed Rule 404(b) evidence does not have to prove the Defendant’s intent, it need only make

it more probable that the Defendant possessed the requisite intent.        Fed. R. Evid. 401(a).

Whether or not the Defendant is sexually attracted to children, though not necessarily

dispositive, is relevant to the broader question of whether, based on all of the evidence presented

to the jury, the Defendant intended to entice or coerce the fictitious minors to engage in illicit

sexual activity.   In fact, at least five Circuits have found the relevance of evidence of a

defendant’s sexual attraction to children in section 2422(b) prosecutions to be so obvious as to

not warrant discussion. United States v. Lewis, 318 F. App’x 1, 2 (D.C. Cir. 2009); accord

United States v. Cooke, 675 F.3d 1153, 1157 (8th Cir. 2012); United States v. Wolford, 386 F.

App’x 479, 484 (5th Cir. 2010); United States v. Godwin, 399 F. App’x 484, 489-90 (11th Cir.

2010). The Defendant may ultimately convince the jury that despite evidence indicating a sexual

attraction to children, he did not intend to entice the minors in question. That is a factual

question for the jury to consider, not a question of admissibility of the Government’s proposed

evidence. With the threshold relevance of this general type of evidence established, the Court

will turn to the specific evidence the Government seeks to admit.

       A.      Thumbcache images

       A forensic analysis of the Defendant’s laptop discovered a “thumbcache” database file on

the laptop containing thumbnail images from still photographs, images or video files containing

child pornography. The database contained 421 thumbnail images, 408 of which were created,

last modified, and last accessed on October 21, 2009. The remaining thirteen images were

created, last modified, and last accessed between February 8 and February 10, 2012. The

                                                7
Government indicated its expert will testify that the thumbnail images were created when an

external hard drive containing the explicit images was connected to the computer and the images

were opened. Gov’t Reply at 2-3; Gov’t Mot., Ex. A (Computer Forensic Exam. Report) at 1.

The Government does not contend that the images were ever saved to the laptop, or that the

images were accessible on the laptop at the time it was seized from the Defendant’s home. Id.

The Defendant asserts that his expert will testify that the thumbcache file was automatically

created by the operating system when the external drive containing the explicit images was

connected to the computer. Def.’s Surreply at 4 & n.1.

       As a threshold matter, as explained in detail above, the Defendant’s access to child

pornography is relevant to the Defendant’s intent in this case insofar as it is probative of his

sexual attraction to children. United States v. Lewis, 318 F. App’x 1, 2 (D.C. Cir. 2009); see also

United States v. Levinson, No. 11-13268, 2013 WL 49718 (11th Cir. Jan. 4, 2013). The parties

do not dispute that thumbnail images depict child pornography. Nor do the parties dispute that

the thumbcache database was created when an external drive containing child pornography was

connected to the laptop. The only dispute between the parties is whether the Defendant opened

the explicit images while the external drive was connected to the laptop.

       The Defendant argues that the Court should conduct a hearing in order to resolve the

dispute between the parties’ respective experts as to how the thumbcache database was created.

The Defendant did not file a Daubert motion or otherwise challenge the admissibility of the

Government’s expert testimony concerning the forensic analysis of the Defendant’s laptop. See

Gov’t Notice of Expert Testimony, ECF No. [27]. The Government must introduce evidence

sufficient from which a reasonable jury could find by a preponderance of the evidence that the

defendant committed the other bad act. United States v. Burwell, 642 F.3d 1062, 1066 (D.C. Cir.

                                                8
2011); Long, 328 F.3d 655. The Court is not required to “reach[] a preliminary determination

[prior to trial] as to whether the government had presented sufficient evidence to support a

finding that defendants committed the uncharged acts.” Id. Moreover, from the present record,

the Government has proffered sufficient evidence to allow a reasonable jury to conclude the

Defendant accessed the explicit images. If the jury credits the Government expert’s testimony,

there will be sufficient evidence to support a finding by the jury that the Defendant accessed the

images. Even if the jury were to credit the Defendant’s expert, or credit each expert in part, there

would still be sufficient evidence for the jury to conclude by a preponderance of the evidence

that the Defendant had access to certain child pornography.

        Pursuant to the Court’s January 10, 2013 Minute Order, on January 11, 2013, the

Government brought to Chambers the precise exhibits from the thumbcache database it seeks to

admit: one 8 ½ by 11 inch piece of paper containing twenty-four thumbnail images, and five 8 ½

by 11 pieces of paper, each containing an enlarged3 version of one of the thumbnail images. All

of the photos were in color. The Government indicated that the twenty-four images represented

a sample of the 421 thumnail images in the thumbcache database, selected based on the

similarity of the image to the type of sexual conduct the Defendant discussed with “JP.” The

five enlarged images were selected given their similarity to what the Defendant and JP had

discussed doing with the three year-old boy and the twelve year-old girl. The Government did

not indicate whether the images presented to the Court were created in October 2009 or February

2012.

        The Court finds these images are probative evidence of the Defendant’s intent and
        3
          The Court uses the term “enlarged” to indicate the images are larger than the bookmark
images. The Court has no information regarding the size of original images stored on the
external hard drive.

                                                 9
absence of mistake in this case, and are admissible as other crimes evidence under Rule 404(b).

Although the images created and accessed in February 2012 are more highly probative to the

Defendant’s intent in conversing with JP during that same time frame, the images created and

accessed in October 2009 are still probative of the Defendant’s intent.         Accordingly, the

Government shall create a revised exhibit of not more than 24 thumbnail images and not more

than 5 enlarged images.4 The revised exhibit should include images accessed in 2012 to the

extent they are representative of the type of sexual conduct the Defendant discussed with JP.

Once the Defendant has had an opportunity to review the revised exhibits and lodge objections

with the Court, the Court shall conduct a second in camera review to determine the admissibility

of the images individually and as a whole under Rule 403.

       B.      Internet Browser History and Recently Accessed Files

       The Defendant objects to the second and third types of evidence—browser history and

list of recently accessed files on his laptop—on the grounds the Government offers no evidence

as to the content of the files. The Defendant does not dispute that certain file names that appear

in the proposed exhibits are indicative of child pornography. Nor does the Defendant claim that

some other user accessed the files on the laptop. The Government proffered sufficient evidence

from which the jury could conclude that the Defendant accessed child pornography. Long, 328

F.3d at 660 (noting evidence of a defendant’s other bad acts must be “sufficient to support a jury

finding that the defendant committed the other crime or act”). The fact that the Government has

not produced the actual images or files accessed on the laptop may go to the weight of the

evidence, but does not bar its admission. See United States v. Godwin, 399 F. App’x 484, 489


       4
          The Court has not yet determined that a total of twenty-four thumbnail images and/or
five enlarged images are necessarily admissible.

                                               10
(11th Cir. 2010) (upholding admission of the statement by the Defendant to the police following

his arrest that he had engaged in “online sex talk” with other minor girls as relevant to

“Godwin’s intent to induce [the minor] to engage in illegal sexual activity”).

               1.     Internet Browser History

       The proposed evidence of the Defendant’s browser history, Exhibit B to the

Government’s Reply, is a report generated from forensic software used to analyze the web

browser history on the Defendant’s laptop. The report includes the type of file, last visited date,

user, number of hits, and the uniform resource locator (“URL”) for the relevant file. Seventy

three URLs are listed in the report, including five jpeg files with URLs indicative of child

pornography, including in relevant part “Boys-Teen%20Boy%20Fucking%20Preteen” (reported

twice), “boyman69,” “boynbaby,” and “boydadrape.” One additional URL is indicative of

pornography generally (“fuckbrothers2”).      Twenty-two of the non-explicit URLs were last

accessed on January 1, 2011 between 10:31 PM and 10:32 PM. Twenty-eight of the URLs,

including four of the child pornography-related URLs, were last visited on January 2, 2011

between 2:04 AM and 2:44 AM. The remaining twenty-three URLs, including the “boydadrape”

URL, were last visited on January 20, 2011 between 9:34 PM and 9:35 PM.

       The five file names indicative of child pornography are appropriate Rule 404(b) evidence

that is probative of the Defendant’s intent, knowledge, and absence of mistake in communicating

with JP regarding the two fictitious minors, in particular the three year-old boy. The report

indicates each jpeg was last accessed in January 2011, which is sufficiently close in time to the

events at issue—which took place in February 2012—to make the evidence probative of the

Defendant’s intent with respect to the charges in this case. See United States v. Cooke, 675 F.3d

1153, 1157 (8th Cir. 2012) (holding sexually explicit emails exchanged fourteen months before

                                                11
the charged offense were “not too remote in time” to be probative of the defendant’s intent to

entice or coerce a minor to engage in illicit sexual activity).

       Upon review of each of the explicit URLs and the exhibit as a whole, the Court finds the

probative value of the five URLs indicative of child pornography is not substantially outweighed

by the risk of undue prejudice. The URLs reflect sexual activity involving minor children, which

is highly probative of the Defendant’s intent. There is some risk of prejudice given the explicit

nature of the URLs, but the potential prejudice is extremely limited, for two reasons. First, the

risk of unfair prejudice is minimized by the “already-graphic nature of the case.” Wolford, 386

F. App’x at 484. Second, the explicit images are not being shown to the jury. Thus the Court

shall admit a list of the five URLs indicative of child pornography pursuant to Rule 404(b).5

               2.      Recently Accessed Files

       The Government also seeks to introduce a report listing the most recently accessed files

on the Defendant’s laptop. Gov’t Reply Ex. C. The list includes in relevant part the names of

fifty-six “.lnk” files and the date each file was last modified. Eleven of the file names are

indicative of child pornography, including “10yroldsckcock,” “daddy sucks boya,” and

“kid+cumming[1].” Id. at 1. Eight of the explicitly named files have modification dates of July

25, 2010, one file was last modified on January 17, 2011, and two files have modification dates

of March 5, 2011. Id. at 1-2. Several other file names imply pornographic content, but it is

unclear whether the files include child pornography, for example “13facerape,” and

“Beto_Gets_Fucked.” Id.

       The eleven file names indicative of child pornography are appropriate Rule 404(b)


       5
         If the Defendant believes it is important, the Court will admit the entire exhibit attached
to the Government’s Reply.

                                                  12
evidence that is probative of the Defendant’s intent, knowledge, and absence of mistake in

communicating with JP regarding the two fictitious minors, in particular the three year-old boy.

The Court shall admit only the three names indicative of child pornography with modification

dates after January 1, 2011: 10yroldsckcock,” (last modified January 17, 2011) “daddy sucks

boya,” (last modified March 5, 2011) and “zadoom pedo rizmastar kdv rbv (rizmastar hots)

preteen boys hard sex 7yo 8yo 9yo 10yo boy (03.2005new) 028,” (last modified March 5, 2011).

The potential for unfair prejudice is limited: the Court is admitting only three images and the

actual images will not be admitted or shown to the jury. On this basis, the Court finds the risk of

undue prejudice does not substantially outweigh the probative value of the file names.6

       C.      Transcripts of Other Online Chats

       The Government also seeks to admit transcripts of separate online chats between the

Defendant and four different individuals. The Defendant objects to the admission of transcripts

solely on the basis of relevance: the Defendant argues that since none of the chats were with

minors, they are not probative of his intent to entice or coerce the minors in this case. The Court

has twice rejected this argument. 6/30/12 Mem. Opin.; 10/9/12 Mem. Opin. Moreover, evidence

the Defendant engaged in explicit discussions of sexual contact with minors, regardless of

whether or not he followed through with plans to meet in person, is probative of his intent to

entice or coerce the minors to engage in illicit sexual activity. E.g., United States v. Levinson,

No. 11-13268, 2013 WL 49718, at *3 (11th Cir. Jan. 4, 2013); United States v. Cooke, 675 F.3d

1153, 1157 (8th Cir. 2012) (upholding admission of sexually explicit emails exchanged with a

sixteen year-old girl fourteen months before the conduct at issue); United States v. McDarrah,


       6
         If the Defendant believes it is important, the Court will admit all file names dated after
January 1, 2011.

                                                13
351 F. App’x 558, 563 (2d Cir. 2009) (affirming introduction of defendant’s email responses to

craigslist ads indicating his interest in sex with girls under the age of eighteen as evidence

corroborating his intent to engage in actual sexual conduct with minor at issue in the case); see

also United States v. Knowles, 655 F.3d 647 657-58 (7th Cir. 2011) (holding chat transcripts in

which the defendant expressed an interest in having sex with minors and asked to meet with the

minors were relevant Rule 404(b) evidence even absent proof the defendant actually attempted to

meet with the minors). The Court reviewed each conversation line-by-line in order to evaluate

the probative value and potential prejudice of the discussions individually, and as a whole. The

Court shall admit portions of conversations with all four individuals as set forth below.

               1.      Yahoo User1: “Riley”

       Yahoo User1 used a screen name abbreviated to “Riley,” and chatted with the Defendant

on June 24, 2011. Ex. D at 6-7. During the chat, riley describes seeing his 11 year-old nephew

naked in the bathroom and recording him undressing, to which the Defendant replies

“MMMMM,” “fuckin HOT,” and “sexy as hell?” Id. at 6. Riley then describes wanting to have

sexual contact with the boy, and “need[ing] to get a roofie to knock him out to fuck him.” Id.

The Defendant suggests “Benadryl, anti-histamine, [or] cold-medicine,” but Riley indicated he

did not have any.

       Having reviewed each line of the chat between Riley and the Defendant, the Court finds

the risk of unfair prejudice does not substantially outweigh the probative value of the

conversation. The Defendant’s chat with Riley is relevant evidence of his intent, knowledge, and

absence of mistake in that it is probative of his sexual attraction to young children, and reflects

the fact that Defendant and Riley had previous conversations about similar topics. The chat is

also probative of the Defendant’s intent with JP because in both cases the Defendant suggests

                                                14
using Benadryl to sedate the child before engaging in sexual activity. The conversation took

place approximately six months before the events in this case, which is sufficiently close in time

to make the conversation probative of the Defendant’s intent when conversing with JP. The

graphic nature of the chat may cause some prejudice, but the chat is brief and the risk of unfair

prejudice does not substantially outweigh the immense probative value.              Accordingly, the

Defendant’s chat with Riley is admissible under Rules 404(b) and 403.7

               2.      Yahoo User2: “Justin”

       Yahoo User2 used a screen name abbreviated to “Justin,” and chatted with the Defendant

extensively during the evening of January 6 and early morning of January 7, 2012. Ex. D. at 7-

23. The transcript implies that the Defendant asked Justin to prove that he was not a police

officer, so the parties saw each other over a web cam. Id. at 10 (“did not realize was going to be

on cam”). The discussion further implies that Justin is significantly younger than the Defendant,

though Justin’s age is never explicitly stated in the chat log produced to the Court. For example,

at one point in the conversation Justin asks the Defendant “did you see my ass?” and “you like

younger ass?” The Defendant replies “oh yeah---on BOTH accounts.” Id. at 14. In reference to

their web cam session, Justin later says “im just a lil boi and you saw it and no cops.” Id. at 15.

The parties also briefly discuss a thirteen year-old girl that purportedly lives next to Justin.

       Certain aspects of the conversation with Justin are particularly probative of the

Defendant’s intent, knowledge, and absence of mistake. The Defendant expresses an interest in

sexual activity with a thirteen year-old girl, similar to the twelve year-old girl at issue in Count

Two of the Superseding Indictment. The Defendant asking Justin to participate in a web cam
       7
          The Court is not requiring the Government to redact any portion of the Defendant’s
chat with Riley, but for the sake of completeness, the Court reproduced the chat with Riley in the
Appendix.

                                                  15
session reflects a similar pattern to what the Defendant proposed to JP: having JP engage in a

web cam session before the Defendant traveled to the District of Columbia. To be fair, portions

of the chat are potentially prejudicial: Justin’s age is not entirely clear, and most of the chat is

comprised of Justin proposing he and Defendant engage in sexual conduct, or asking the

Defendant if he wants to watch Justin perform certain sexual acts. The Court redacted the most

prejudicial and least probative portions of the chat, as set forth in the Appendix to this

Memorandum.         The probative value of the redacted chat with Justin is not substantially

outweighed by the risk of undue prejudice, and is therefore admissible.

               3.       Yahoo User3: “Aussie”

       Yahoo User3 used a screen name abbreviated to “Aussie,” and chatted with the

Defendant at various points on January 29, January 30, February 1, and February 9, 2012. Ex. D

at 24-29, 36-41, & 74-75. The parties primarily discussed Aussie’s sexual activity with three

children: his seventeen month-old nephew, his four year-old niece, and his seven year-old

nephew. E.g., id. at 24. The Defendant and Aussie also discussed Aussie having sexual contact

with one of the children while another individual watched via webcam, and briefly discussed

getting together the next time Aussie was in the United States.

       The discussions with Aussie as a whole are relevant to Defendant’s intent given the

subject matter discussed by the parties. Specific portions of the conversations are particularly

probative of the Defendant’s intent, knowledge, and absence of mistake in this case. First, the

Defendant admits to Aussie, just as he did to JP, that in the past he had sexual contact with an

eleven year-old boy. Ex. D at 24, 26, & 37. Such admissions are highly relevant to the

Defendant’s intent to actually coerce or entice the minors at issue in this case. The Second

Circuit in United States v. Douglas, 415 F. App’x 271 (2d Cir. 2011), upheld the admission of

                                                16
testimony from the defendant’s ex-girlfriend that she once saw a transcript of a chat in which the

defendant claimed to have molested his niece and other minor children. Id. at 273. Similarly,

the Seventh Circuit in United States v. Zahursky, 580 F.3d 515 (7th Cir. 2009), affirmed the

district court’s decision to admit transcripts of chats the defendant engaged in with various

female minors as Rule 404(b) evidence. In the chats, the Zahursky “expressed his sexual interest

in fourteen-year-old-girls,” and he “admi[tted] to having had sex with a fourteen-year-old,”

which was relevant to intent to entice the minor female at issue in the case. Id. at 524. The

Defendant’s repeated admission to Aussie is likewise probative evidence of his intent in this

case.

        Second, referring to the eleven year-old boy the Defendant admitted to having sexual

contact with, the Defendant indicated that he “got [the boy] stoned,” which serves as further

corroboration of the Defendant’s plan to use drugs of some kind when having sexual contact

with children discussed with JP. Ex. D at 39. Third, the Defendant told Aussie that he would

“love to find a guy with access who needs a bud to help him out,” id. at 27, which is consistent

with what the Government claims the Defendant intended in this case: to engage in sexual

conduct with JP and a minor simultaneously. Fourth, the parties not only discussed conversing

over Skype, but that same day the Defendant opened an account with Skype. Id. at 28, 29; Gov’t

Reply Ex. E. This portion of the parties’ conversation is significant because Aussie indicated in

earlier discussions that he would have illicit sexual contact with children while other adults

watched via Skype. The fact that the Defendant took the step of creating a Skype account to

allow him to interact with Aussie is highly relevant to the jury’s determination as to whether the

Defendant’s discussions with JP were mere “fantasies,” or whether the Defendant intended to

coerce or entice the minors in question.

                                               17
       The subject matter of the Defendant’s conversations with Aussie creates some risk of

prejudice. However, in a case that by definition concerns sexual activity with minors, the

discussions with Aussie are not unduly prejudicial. Moreover, the Court reviewed each line of

the chat, and redacted the most prejudicial but least probative portions of the chat as set forth in

the Appendix. In light of the extensive probative value of the Defendant’s conversations with

Aussie, the probative value of the redacted chat is not substantially outweighed by the risk of

undue prejudice. The Court shall admit the redacted chat with Aussie, as well as the emails

confirming the Defendant’s creation of a Skype account.8

               4.      Yahoo User4: “adt”

       Yahoo User4 used a screen name abbreviated to “adt,” and conversed with the Defendant

on January 16, February 7, and February 14, 2012. Ex. D at 23-24, 69-71, & 86-91. Most of the

conversations concerned how busy both individuals were, id. at 69-71, and their mutual interest

in motorcycles, id. at 86-89. On February 14, after a discussion of their motorcycles, the

Defendant states “love a hot motorcycle pervy guy—hehe.” Id. at 89. adt suggests that he and

the Defendant “go riding sometime,” and “see if [they] can attract any passengers.” Id. The

Defendant replied “SURE,” and asked adt “who would be your fantasy passenger?” Id. In

response, adt said “lol,” and “not sure he’d reach teh pegs.” Id. The Defendant indicated he

“love[d] that, too.” Id. After adt asked if the Defendant was located in Maryland, the Defendant

replied that he was in fact in Richmond, Virginia. Id. at 90. The parties briefly discussed

meeting in person, joking about the lack of large towns between their respective locations. Id.
       8
           The Defendant argues that the Skype emails fall outside the scope of Rule 404(b)
because they are not evidence of “other crimes.” As explained by the D.C. Circuit: “[t]he other
activity need not have resulted in a charge or conviction; indeed, the defendant may even have
been acquitted of the conduct, or the conduct may have been entirely lawful.” United States v.
Long, 328 F.3d 655, 661 (D.C. Cir. 2003).

                                                18
       Two of the Defendant’s conversations with adt implicitly mention the parties’ interests in

sexual contact with minors, though neither is explicit. The February 14, 2012 conversation is

perhaps the most probative of those with adt because it involved the Defendant raising that topic

towards the end of an otherwise innocuous discussion of motorcycles. Additionally, the fact that

the Defendant disclosed his actual geographic location and expressed interest in meeting up with

adt for an implied illicit purpose is probative of the Defendant’s intent in this case. The

Defendant’s chats with adt pose a minimal risk of prejudice because they only implicitly refer to

sexual contact with children.    The Court shall admit a limited portion of the Defendant’s

February 14, 2012 chat with adt, as set forth in the Appendix. The minimal risk of undue

prejudice does not substantially outweigh the probative value of the portions the Court is

admitting.

       D.     Emails with Yahoo User5

       Finally, the Government proposes to introduce at trial a series of emails between the

Defendant and “James Cox,” referred to by the Government as Yahoo User5. On October 28,

2011, Cox sent the Defendant an email with the subject line “us,” and three attachments: two

photos of a male who appears to be in his early twenties posing with a two to three year-old boy,

and one photo of the boy alone.9 None of the photos would be considered explicit or sexual in

nature. On October 2, 2011, the Defendant replied with the greeting “hey handsomes,” and

stated that he “really have enjoyed our chats and want to do more. just to let you know I am

thinking about you.” Gov’t Reply Ex. F. Two days later, the Defendant contacted Cox again

saying “missed you in chat last evening,” and “[s]till thinking about you and common interests.”
       9
         The Government submitted the text of the emails as Exhibit F to its Reply. Because the
male minor has not been identified, the Government did not file the attached images on the
public docket, but provided a copy of the images to the Court on January 11, 2013.

                                               19
Id.

       The Defendant objects to introduction of the emails and attached photos under the rubric

of Rule 404(b) because they are not sexual in nature. Although not explicit or graphic, the

Defendant addressed the first reply email to both Cox and the boy, indicated he “want[ed] to do

more,” and followed up two days later referencing their “common interests.” The language in

the emails is consistent with the language the Defendant used in online chats to refer to sexual

contact with children. The suggestive nature of the Defendant’s emails is sufficiently probative.

See United States v. Thurber, 377 F. App’x 658, 660 (9th Cir. 2010) (holding that the

defendant’s sexually suggestive online screen name and profile picture were probative of his

intent in contacting individuals in online chat rooms).

       The use of this suggestive language in the Defendant’s emails is probative of the

Defendant’s intent to coerce JP’s three year-old nephew to engage in illicit sexual conduct, given

the implied involvement of a minor child. Moreover, the fact that the Defendant took the

initiative to email Cox after he was not online on a particular night is particularly strong evidence

that the Defendant intended to follow through with the implied discussion of sexual conduct

involving the pictured minor child.       The fact that the child in the picture appears to be

approximately the same age as JP’s fictional nephew makes the emails and pictures even more

probative of the Defendant’s intent. For these reasons, the Court finds the Defendant’s emails

with James Cox are appropriate Rule 404(b) evidence of the Defendant’s intent, knowledge, and

absence of mistake in this case. The Court shall permit the Government to introduce the photo of

Cox and the unidentified minor in which Cox is holding the boy and is not wearing a shirt. The

photograph is probative of the Defendant’s intent insofar as it demonstrates the Defendant was

addressing his reply email to both the adult and the minor child. The Court will exclude the

                                                 20
other two photographs as duplicative. There is minimal risk of undue prejudice because the

photo and the emails are not sexually explicit. Accordingly, the Court finds the probative value

of the emails and the single photo is not substantially outweighed by the risk of undue prejudice.

                                        IV. CONCLUSION

       The proposed Rule 404(b) evidence proffered by the Government is probative evidence

of the Defendant’s intent, knowledge, and absence of mistake in this case. The evidence may not

be dispositive of the Defendant’s intent, and the Defendant may ultimately convince the jury that

although there is evidence he is sexually attracted to children, he did not have the requisite intent

under section 2422(b). Evidence in the form of images depicting child pornography and recently

accessed websites and files with names indicative of child pornography is relevant to show the

Defendant’s sexual attraction to children, and is thus probative of his intent to persuade or coerce

the minors at issue in this case to engage in illicit sexual activity. In chats with other individuals,

the Defendant discussed the logistics of engaging in sexual contact with minors and his interest

in having sexual contact with minors (including with the participation of another adult), which is

probative of his intent in engaging in similar conversations with JP. Overall, the redacted

evidence is highly probative of the Defendant’s criminal intent, which will likely be the primary

focus of the defense. The redacted Rule 404(b) evidence is necessary to enable the jury to

properly evaluate the Defendant’s intent in a case where the Defendant’s conduct is generally

undisputed. At this stage, the Government has met its burden to show that the redacted evidence

is probative of non-propensity purposes under Rule 404(b), and there is sufficient evidence to

support a finding by the jury that the Defendant committed each of the other acts.

       The Court will make a determination as to the admissibility of the thumbcache images

(individually and in combination) once the Defendant is given an opportunity to review the

                                                  21
images and lodge objections. As set forth above, the Court reviewed each line of the other

exhibits proposed by the Government, and finds that the probative value of the evidence is not

substantially outweighed by the risk of undue prejudice. Furthermore, the Court finds that all of

the Rule 404(b) evidence in combination is not unduly prejudicial. The Court is admitting only

five lines from the Defendant’s browser history and the names of three recently accessed files.

The chats have been substantially redacted so as to limit the overall volume of evidence and

remove the least probative but most prejudicial aspects of the chats. Moreover, the chats each

have separate probative value such that redacted chats will not be cumulative. The overall

amount of Rule 404(b) evidence is appropriate given that it is all relevant to the Defendant’s

intent, which is likely to be the central issue in the case. Ultimately, the evidence in this case is

probative in part because it concerns the disturbing topics the Defendant discussed in the

conversations leading to the Superseding Indictment. Finally, the Court shall instruct the jury as

to the limited purposes for which the evidence is admitted, at the time of admission and in the

final instructions, which substantially limits any risk of unfair prejudice. Long, 328 F.3d at 662.

Accordingly, the Court finds the probative value of the evidence at issue, in isolation and

considered together, is not substantially outweighed by the risk of undue prejudice.

       Accordingly, the Government’s [26] Motion in Limine to Introduce Evidence Pursuant to

Federal Rule of Evidence 404(b) is GRANTED IN PART and otherwise HELD IN ABEYANCE

as set forth above.

       An appropriate Order accompanies this Memorandum Opinion.


                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      UNITED STATES DISTRICT JUDGE


                                                 22
                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

     v.
                                        Criminal No. 12-65 (CKK)
PAUL DAVID HITE,

  Defendant.




                            APPENDIX

                               TO

  JANUARY 13, 2013 MEMORANDUM OPINION
                                                         Yahoo Chat Logs
                                                       Yahoo User1 ("riley")
Date/Time (Local)   Sender           Rexipient        Message
6/24/11 12:27 AM    riley            corvette_2007    i saw my sisters boy naked
6/24/11 12:27 AM    riley            corvette_2007    his a cam in bathroom b4 he showered
6/24/11 12:27 AM    corvette_2007    rileymarc        hey stud
6/24/11 12:27 AM    riley            corvette_2007    recorded him getting undresses
6/24/11 12:27 AM    riley            corvette_2007    recorded him getting undresses
6/24/11 12:27 AM    corvette_2007    riley            MMMMM
6/24/11 12:27 AM    corvette_2007    riley            fuckin HOT
6/24/11 12:29 AM    corvette_2007    riley            sexy as hell?

                                                      god i want to fuck him so bad now hes got a tiny lil cock hes 11 and got the 
6/24/11 12:29 AM    riley            corvette_2007    balls and cock of a baby 

                                                      god i want to fuck him so bad now hes got a tiny lil cock hes 11 and got the 
6/24/11 12:29 AM    riley            corvette_2007    balls and cock of a baby 
6/24/11 12:29 AM    riley            corvette_2007    but its so hot seeing it
6/24/11 12:29 AM    corvette_2007    riley            fuckin hot stud
6/24/11 12:29 AM    corvette_2007    riley            sure it is fantastic

6/24/11 12:29 AM    corvette_2007    riley            he the one that spent the night a while back?
6/24/11 12:30 AM    riley            corvette_2007    yea
6/24/11 12:30 AM    corvette_2007    riley            gotta have him back over SOON

6/24/11 12:30 AM    riley            corvette_2007    hes on counch sleepin but I need to get a roofie to knock him out to fuck him

6/24/11 12:30 AM    riley            corvette_2007    hes on counch sleepin but I need to get a roofie to knock him out to fuck him
6/24/11 12:31 AM    corvette_2007    riley            damn‐‐‐he over at your house now?
6/24/11 12:31 AM    riley            corvette_2007    yea
6/24/11 12:31 AM    riley            corvette_2007    yea
6/24/11 12:31 AM    riley            corvette_2007    but nothing to give him right now
6/24/11 12:31 AM    corvette_2007    riley            WOW
6/24/11 12:31 AM    corvette_2007    riley            MMMMM
6/24/11 12:32 AM    corvette_2007    riley            got me fuckin boned
                                                         Yahoo Chat Logs
                                                       Yahoo User1 ("riley")
Date/Time (Local)   Sender           Rexipient        Message

6/24/11 12:33 AM    riley            corvette_2007    hes gettin a lil chubby but still got nice but too

6/24/11 12:33 AM    corvette_2007    riley            I bet‐‐‐have any Benadryl, anti‐histamine, cold medicine?

6/24/11 12:34 AM    riley            corvette_2007    nope i need something that he wont stir for at least an hour or so
6/24/11 12:34 AM    riley            corvette_2007    nope i need something
                                                      tha0é$ⁿ[tab]*åHå≈[cr]áé$φ0é$Θ10[tab]+[eof]0é[tab]╤[tab]+
                                                      é7[lf]áé[tab]┬0é[tab]╛0[lf]+é79└Iò7k╜F¬uZ7[esc]╧[cr]1107121
                                                      82042Z0
                                                      Yahoo Chat Logs
                                                    Yahoo User2 ("justin")
Date/Time (Local)   Sender          Rexipient       Message
1/6/12 11:42 PM     justin          corvette_2007   hey
1/6/12 11:43 PM     corvette_2007   justin          hi cutie
1/6/12 11:43 PM     justin          corvette_2007   hey sweetie
1/6/12 11:43 PM     justin          corvette_2007   hey sweetie
1/6/12 11:43 PM     justin          corvette_2007   told you i wasnt the cops!
1/6/12 11:43 PM     justin          corvette_2007   told you i wasnt the cops!
1/6/12 11:43 PM     corvette_2007                   lol‐‐‐never thought you were
1/6/12 11:43 PM     justin          corvette_2007   wtf?
1/6/12 11:43 PM     justin          corvette_2007   i know you didnt
1/6/12 11:43 PM     justin          corvette_2007   just was mad you though I was
*****
1/6/12 11:47 PM     justin          corvette_2007   this is me and eric lookin up at you
1/6/12 11:48 PM     justin          corvette_2007   did you really think i was a cop?
1/6/12 11:48 PM     justin          corvette_2007   did you really think i was a cop?
1/6/12 11:48 PM     justin          corvette_2007   ????????
1/6/12 11:48 PM     justin          corvette_2007   ????????
1/6/12 11:48 PM     corvette_2007   justin          mmmm‐‐‐mega hot
1/6/12 11:48 PM     justin          corvette_2007   you lucked out!
1/6/12 11:48 PM     justin          corvette_2007   and you know you did.
*****
1/6/12 11:50 PM     justin          corvette_2007   told you i wasnt a cop!
1/6/12 11:50 PM     justin          corvette_2007   lmao
1/6/12 11:50 PM     justin          corvette_2007   lmao
1/6/12 11:51 PM     corvette_2007   justin          lol
1/6/12 11:51 PM     corvette_2007   justin          same here
1/6/12 11:51 PM     justin          corvette_2007   are you glad and relieve a bit?
1/6/12 11:51 PM     corvette_2007   justin          for sure
1/6/12 11:51 PM     corvette_2007   justin          what you drinking?
1/6/12 11:51 PM     justin          corvette_2007   not detective dan behind the screen name
*****
1/6/12 11:56 PM     corvette_2007   justin          did not realize was going to be on cam
1/6/12 11:56 PM     justin          corvette_2007   i told you no cops
*****
                                                      Yahoo Chat Logs
                                                    Yahoo User2 ("justin")
Date/Time (Local)   Sender          Rexipient       Message

1/6/12 11:59 PM     justin          corvette_2007   mmmm....told you i was safe....lmao! will you freaking just say i am sorry
1/6/12 11:59 PM     justin          corvette_2007   i would NEVER set anyone up
1/6/12 11:59 PM     corvette_2007   justin          you are right‐‐‐‐MY bad
1/6/12 11:59 PM     justin          corvette_2007   thanks baby
1/6/12 11:59 PM     corvette_2007   justin          you are welcome, cutie
1/6/12 11:59 PM     justin          corvette_2007   i could show you more...i am open for whaterver
*****
1/7/12 12:03 AM     corvette_2007   justin          just chatting with you is pleasing me

1/7/12 12:03 AM     justin          corvette_2007   btw....if this was the cops they would have arrested you about 4 hours ago
*****
1/7/12 12:15 AM     justin          corvette_2007   did you see my ass?
1/7/12 12:15 AM     corvette_2007   justin          mmmm‐‐‐yes
1/7/12 12:16 AM     justin          corvette_2007   mmmm
1/7/12 12:16 AM     justin          corvette_2007   you like younger ass?
1/7/12 12:16 AM     justin          corvette_2007   its tight right?
1/7/12 12:16 AM     corvette_2007   justin          oh yeah‐‐‐on BOTH accounts
*****
1/7/12 12:18 AM     corvette_2007   justin          you are HOT
1/7/12 12:18 AM     justin          corvette_2007   im so glad you like it....now can you admit you are a pedophile?
1/7/12 12:18 AM     justin          corvette_2007   im so glad you like it....now can you admit you are a pedophile?
1/7/12 12:18 AM     justin          corvette_2007   please????
1/7/12 12:19 AM     justin          corvette_2007   i wont hold against you until you do
1/7/12 12:19 AM     corvette_2007   justin          lol‐‐‐‐thanks
1/7/12 12:19 AM     corvette_2007   justin          we LIKE the same things
1/7/12 12:19 AM     justin          corvette_2007   dont be ashamed
1/7/12 12:19 AM     justin          corvette_2007   and you know im not a cop
1/7/12 12:19 AM     justin          corvette_2007   and you know im not a cop
1/7/12 12:19 AM     justin          corvette_2007   that turned you on didnt it?
1/7/12 12:19 AM     justin          corvette_2007   that turned you on didnt it?
1/7/12 12:20 AM     corvette_2007   justin          lol‐‐‐YES
1/7/12 12:20 AM     corvette_2007   justin          of course it did
                                                      Yahoo Chat Logs
                                                    Yahoo User2 ("justin")
Date/Time (Local)   Sender          Rexipient       Message
1/7/12 12:20 AM     justin          corvette_2007   mmmmmmmmmmmm yesssssss
1/7/12 12:20 AM     justin          corvette_2007   and guessssss what no cops around your house
1/7/12 12:20 AM     justin          corvette_2007   you can talk freeley around me
1/7/12 12:20 AM     justin          corvette_2007   are you learning that.
1/7/12 12:20 AM     justin          corvette_2007   are you learning that.
1/7/12 12:20 AM     justin          corvette_2007   ?
                                                    co¡╢öà╞Ç1[tab]x8(╨±çI@F4£;0Θ╞2|\`╡1N╪LPNW/¿╟3NXF~éπN╓Ç╟4',ûS
1/7/12 12:20 AM     justin          corvette_2007   #'`'ûâH╟5'%
                                                    co¬╖[eof]█Ü>`0 d2@ûká(Ç@╔ █£Ωôî£v}£·
1/7/12 12:20 AM     justin          corvette_2007   AN╙4█N≥f+4Nñ[lf]N[tab]₧▄ÉE█Nª('ö'
                                                    co ╪ αJFIFHH 
                                                    █C[lf][lf][lf][cr][cr]
1/7/12 12:20 AM     justin          corvette_2007    █C[tab][tab]
1/7/12 12:21 AM     corvette_2007   justin          I am‐‐‐‐thanks
1/7/12 12:21 AM     justin          corvette_2007   im just a lil boi and you saw it and no cops
1/7/12 12:21 AM     justin          corvette_2007   im just a lil boi and you saw it and no cops
1/7/12 12:21 AM     justin          corvette_2007   did i lie?
1/7/12 12:21 AM     corvette_2007   justin          not at all
1/7/12 12:22 AM     justin          corvette_2007   you like what you see?
1/7/12 12:22 AM     corvette_2007   justin          mmmm‐‐‐yes
*****
1/7/12 1:07 AM      corvette_2007   justin          your friends still there?
1/7/12 1:07 AM      justin          corvette_2007   mmmmmm.....thanks baby....you are the one who looks hot
1/7/12 1:07 AM      justin          corvette_2007   no i wish....but lil girl next door wants to cum over.
1/7/12 1:07 AM      justin          corvette_2007   should i?
1/7/12 1:07 AM      justin          corvette_2007   should i?
1/7/12 1:08 AM      corvette_2007   justin          lil girl?
1/7/12 1:08 AM      justin          corvette_2007   my dad is fucking her now....she is 13
1/7/12 1:08 AM      justin          corvette_2007   my dad is fucking her now....she is 13
1/7/12 1:08 AM      corvette_2007   justin          wow‐‐‐mega HOT
1/7/12 1:08 AM      corvette_2007   justin          you ever fuck her?
1/7/12 1:09 AM      justin          corvette_2007   haha.....what kinda of freak do you think i am...
1/7/12 1:09 AM      justin          corvette_2007   haha.....what kinda of freak do you think i am...
                                                      Yahoo Chat Logs
                                                    Yahoo User2 ("justin")
Date/Time (Local)   Sender          Rexipient       Message
1/7/12 1:09 AM      justin          corvette_2007   no
1/7/12 1:09 AM      justin          corvette_2007   but i want to.
1/7/12 1:09 AM      justin          corvette_2007   lmao
1/7/12 1:09 AM      corvette_2007   justin          damn‐‐‐you should tap that pussy
1/7/12 1:09 AM      justin          corvette_2007   if i do you want to watch?
1/7/12 1:09 AM      corvette_2007   justin          yes
1/7/12 1:10 AM      justin          corvette_2007   ok brb...let me see...
1/7/12 1:11 AM      justin          corvette_2007   OMG....DAD is fucking here blind
1/7/12 1:11 AM      justin          corvette_2007   lmao
1/7/12 1:11 AM      justin          corvette_2007   lmao
1/7/12 1:11 AM      corvette_2007   justin          lol
1/7/12 1:11 AM      corvette_2007   justin          now?
1/7/12 1:12 AM      justin          corvette_2007   yeah its rotten...she is screaming....and its his name.
1/7/12 1:12 AM      corvette_2007   justin          mmmm‐‐‐‐in your house?
1/7/12 1:12 AM      justin          corvette_2007   yeah...shit goes down in my house!
*****
1/7/12 1:14 AM      corvette_2007   justin          love to see you with the girl
1/7/12 1:14 AM      corvette_2007   justin          mmmmm
1/7/12 1:14 AM      justin                          haha....mmmm...if you stay up i will have her.
1/7/12 1:15 AM      corvette_2007   justin          mmmmm
1/7/12 1:15 AM      corvette_2007   justin          mmmmm
1/7/12 1:15 AM      corvette_2007   justin          that would be HOT
1/7/12 1:15 AM      corvette_2007   justin          that would be HOT
1/7/12 1:16 AM      justin          corvette_2007   mmmm....she is sooooo young
1/7/12 1:16 AM      justin          corvette_2007   she is crying.....mmmmmm yeah i want it
1/7/12 1:16 AM      corvette_2007   justin          you know I lOVE it
1/7/12 1:16 AM      corvette_2007   justin          HOT
1/7/12 1:16 AM      justin          corvette_2007   its going to be a bit....dad has to unload in her first.
1/7/12 1:17 AM      justin          corvette_2007   he fucks all lil girls in neighborhood
1/7/12 1:17 AM      corvette_2007   justin          damn‐‐‐‐understand
1/7/12 1:17 AM      corvette_2007   justin          MMMMMMMMMM
1/7/12 1:17 AM      corvette_2007   justin          HOT
1/7/12 1:17 AM      corvette_2007   justin          GOOD dad
                                                      Yahoo Chat Logs
                                                    Yahoo User2 ("justin")
Date/Time (Local)   Sender          Rexipient       Message
1/7/12 1:18 AM      justin          corvette_2007   haha i just dont want to him to get her preggers
1/7/12 1:18 AM      corvette_2007   justin          understand
*****
1/7/12 1:26 AM      justin          corvette_2007   we have to chase our own girls
1/7/12 1:26 AM      corvette_2007   justin          lol‐‐‐so you can't use his merchandise?
1/7/12 1:27 AM      corvette_2007   justin          that what you are saying?
1/7/12 1:28 AM      justin          corvette_2007   hey you want a girl we can fuck?
1/7/12 1:28 AM      corvette_2007   justin          mmmmm
1/7/12 1:28 AM      corvette_2007   justin          maybe
1/7/12 1:29 AM      corvette_2007   justin          tell me more
1/7/12 1:29 AM      justin          corvette_2007   omg....he sent her down......
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
1/29/12 11:59 PM    aussie          corvette_2007   hey
1/30/12 12:14 AM    corvette_2007   aussie          hey guy
1/30/12 12:14 AM    aussie          corvette_2007   sorry missed u.. how u doing
1/30/12 12:14 AM    corvette_2007   aussie          horned here‐‐‐you?
1/30/12 12:15 AM    aussie          corvette_2007   same, horned and perved
1/30/12 12:15 AM    aussie          corvette_2007   same, horned and perved
1/30/12 12:15 AM    corvette_2007   aussie          love the perv‐‐‐‐hehe
1/30/12 12:16 AM    aussie          corvette_2007   sweet... yeah.. what gets ur hard then?
1/30/12 12:16 AM    aussie          corvette_2007   sweet... yeah.. what gets ur hard then?
1/30/12 12:16 AM    corvette_2007   aussie          boys‐‐‐‐you?
1/30/12 12:16 AM    aussie          corvette_2007   oh yes
1/30/12 12:17 AM    corvette_2007   aussie          mmmm‐‐‐‐you got any?
1/30/12 12:17 AM    aussie          corvette_2007   yep.. u ;‐)
1/30/12 12:17 AM    aussie          corvette_2007   what are ur stats again mate?
1/30/12 12:17 AM    corvette_2007   aussie          fuckin A‐‐‐‐no, dammit‐‐‐‐wish I did
1/30/12 12:18 AM    aussie          corvette_2007   its so fucking intense
1/30/12 12:18 AM    corvette_2007   aussie          50 6' 190 34w 44c 6c
1/30/12 12:18 AM    corvette_2007   aussie          mmmm
1/30/12 12:18 AM    aussie          corvette_2007   hm nice
1/30/12 12:18 AM    aussie          corvette_2007   38 here, 6'2", 80kgs, 7"c
1/30/12 12:18 AM    corvette_2007   aussie          tell me about your boy
1/30/12 12:18 AM    corvette_2007   aussie          mmmmm‐‐‐‐NICE
1/30/12 12:19 AM    aussie          corvette_2007   i have access to b17month, g4, b7
1/30/12 12:19 AM    corvette_2007   aussie          damn‐‐‐‐WOW
1/30/12 12:19 AM    corvette_2007   aussie          love that
1/30/12 12:19 AM    aussie          corvette_2007   yeah its intense
1/30/12 12:19 AM    corvette_2007   aussie          for fuckin SURE
1/30/12 12:20 AM    corvette_2007   aussie          what you do with them?
1/30/12 12:23 AM    corvette_2007   aussie          count me in
1/30/12 12:31 AM    aussie          corvette_2007   what ever i can get away with.. they are my sisters kids
1/30/12 12:32 AM    corvette_2007   aussie          hehe‐‐‐mmm‐‐‐‐HOT
1/30/12 12:32 AM    aussie          corvette_2007   u done anything?
1/30/12 12:32 AM    aussie          corvette_2007   u done anything?
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
1/30/12 12:32 AM    corvette_2007   aussie          yrs ago‐‐‐‐son of a bud
1/30/12 12:33 AM    aussie          corvette_2007   oh mate.. and now u crave it eh..shared or he does not know?
1/30/12 12:33 AM    corvette_2007   aussie          crave it for sure
1/30/12 12:33 AM    aussie          corvette_2007   yeah once tasted. always deired
1/30/12 12:33 AM    aussie          corvette_2007   yeah once tasted. always deired
1/30/12 12:33 AM    aussie          corvette_2007   desired
1/30/12 12:33 AM    corvette_2007   aussie          he knew‐‐‐‐perv bud
1/30/12 12:33 AM    corvette_2007   aussie          mmmm
1/30/12 12:34 AM    aussie          corvette_2007   fuck nice
1/30/12 12:34 AM    aussie          corvette_2007   fuck nice
1/30/12 12:34 AM    corvette_2007   aussie          what you done so far with them?
1/30/12 12:34 AM    aussie          corvette_2007   u lucky fuck.. always wanted to do with a mate, but always alone
1/30/12 12:34 AM    corvette_2007   aussie          wish I was there to share with you
1/30/12 12:34 AM    aussie          corvette_2007   jacked, in and over, sucked, had them suck me.. fingered
1/30/12 12:34 AM    aussie          corvette_2007   jacked, in and over, sucked, had them suck me.. fingered
1/30/12 12:35 AM    corvette_2007   aussie          MMMMMMMMMM
1/30/12 12:35 AM    corvette_2007   aussie          the b7 love it?
1/30/12 12:38 AM    aussie          corvette_2007   yeah loves the attention
1/30/12 12:38 AM    aussie          corvette_2007   yeah loves the attention
1/30/12 12:38 AM    aussie          corvette_2007   our secret games
1/30/12 12:38 AM    aussie          corvette_2007   our secret games
1/30/12 12:38 AM    corvette_2007   aussie          HOT
1/30/12 12:38 AM    corvette_2007   aussie          he get naked and hard?


2/1/12 4:01 PM      aussie          corvette_2007   hey mate perving?
2/1/12 4:01 PM      corvette_2007   aussie          hey stud‐‐‐oh YEAH‐‐‐‐you?
2/1/12 4:03 PM      aussie          corvette_2007   yes mate
*****
2/1/12 4:04 PM      corvette_2007   aussie          love your secret games
2/1/12 4:05 PM      corvette_2007   aussie          none currently
2/1/12 4:05 PM      aussie          corvette_2007   hot eh.. so fucking intense
2/1/12 4:05 PM      aussie          corvette_2007   i had a hot session last night on skype with english mate
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
2/1/12 4:06 PM      corvette_2007   aussie          nice‐‐‐‐‐just you 2?
2/1/12 4:06 PM      aussie          corvette_2007   yeah ;‐0
2/1/12 4:07 PM      aussie          corvette_2007   i love others seeing
2/1/12 4:07 PM      corvette_2007   aussie          mmmm‐‐‐but you were alone or have one of your hotties with you?
2/1/12 4:07 PM      aussie          corvette_2007   a hottie with me
2/1/12 4:08 PM      corvette_2007   aussie          DAMN‐‐‐LOVE to see sometime
2/1/12 4:09 PM      aussie          corvette_2007   he has 6yo..
2/1/12 4:09 PM      aussie          corvette_2007   he has 6yo..
2/1/12 4:09 PM      corvette_2007   aussie          ahhh‐‐‐‐MMMMM
2/1/12 4:09 PM      corvette_2007   aussie          which one were you with last night?
2/1/12 4:10 PM      aussie          corvette_2007   yngest boy
2/1/12 4:10 PM      aussie          corvette_2007   yngest boy
2/1/12 4:10 PM      aussie          corvette_2007   its safer
2/1/12 4:11 PM      corvette_2007   aussie          MMMMMM‐‐‐the 17m?
2/1/12 4:11 PM      aussie          corvette_2007   yes
2/1/12 4:11 PM      aussie          corvette_2007   yes
2/1/12 4:11 PM      aussie          corvette_2007   good memory
2/1/12 4:11 PM      aussie          corvette_2007   good memory
2/1/12 4:12 PM      corvette_2007   aussie          hehe‐‐‐‐love pedo‐‐‐‐totally remember
2/1/12 4:12 PM      corvette_2007   aussie          what did you do with him on cam?
2/1/12 4:13 PM      aussie          corvette_2007   play with cock. rubb mine on him etc. depends what the dude is into
2/1/12 4:13 PM      corvette_2007   aussie          fuckin love that
2/1/12 4:14 PM      corvette_2007   aussie          he suck your cock?
2/1/12 4:15 PM      aussie          corvette_2007   yes.. i nuzzle into his mouth
2/1/12 4:16 PM      corvette_2007   aussie          mmm‐‐‐‐shoot in his mouth?
2/1/12 4:17 PM      aussie          corvette_2007   u have access?
2/1/12 4:17 PM      corvette_2007   aussie          dammit‐‐‐not currently‐‐‐‐
2/1/12 4:18 PM      aussie          corvette_2007   love guys who get off on it too
2/1/12 4:18 PM      aussie          corvette_2007   u done anything?
2/1/12 4:18 PM      corvette_2007   aussie          yrs ago‐‐‐‐son of a perv bud
2/1/12 4:21 PM      aussie          corvette_2007   fuck nice...
2/1/12 4:21 PM      aussie          corvette_2007   yeah dont u just crave it
2/1/12 4:21 PM      aussie          corvette_2007   i know im into it cause mums bf got me going at 8
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
2/1/12 4:22 PM      aussie          corvette_2007   its in my blood
2/1/12 4:22 PM      aussie          corvette_2007   its in my blood
2/1/12 4:22 PM      aussie          corvette_2007   and will be in my boys too
2/1/12 4:22 PM      aussie          corvette_2007   and will be in my boys too
2/1/12 4:22 PM      corvette_2007   aussie          lol‐‐‐‐MMMMMMMMMMMM‐‐‐‐‐fuckin HOT
2/1/12 4:22 PM      corvette_2007   aussie          TOTALLY crave it here
2/1/12 4:23 PM      aussie          corvette_2007   i dont get much time alone.. so when i do.. ;‐)
2/1/12 4:23 PM      corvette_2007   aussie          hehe‐‐‐‐NICE

                                                    loads of hot vids too.. inspirational.. but risky.. i prefer to have someone there 
2/1/12 4:23 PM      aussie          corvette_2007   to watch.. never had someone here in person though.. id lfucking love that

                                                    loads of hot vids too.. inspirational.. but risky.. i prefer to have someone there 
2/1/12 4:23 PM      aussie          corvette_2007   to watch.. never had someone here in person though.. id lfucking love that
2/1/12 4:24 PM      corvette_2007   aussie          oh yeah‐‐‐‐love all of the above
2/1/12 4:24 PM      corvette_2007   aussie          love to find a guy with access who needs a bud to help him out
2/1/12 4:25 PM      ctWbc$$$$$fpΦ
2/1/12 4:26 PM      aussie          corvette_2007   wish u were local
2/1/12 4:27 PM      corvette_2007   aussie          SAME for sure
2/1/12 4:27 PM      corvette_2007   aussie          love to see you with the 7b also‐‐‐‐MMMMMM
2/1/12 4:29 PM      aussie          corvette_2007   he is cute, slim.. see his bone outline.. love that.. cute as
2/1/12 4:29 PM      aussie          corvette_2007   gets nice and hard for dad
2/1/12 4:30 PM      corvette_2007   aussie          MMMM‐‐‐love to suck his cock and eat out his boy ass
2/1/12 4:31 PM      corvette_2007   aussie          ever cam with him?
2/1/12 4:32 PM      aussie          corvette_2007   yes but have to be careful, dont want him tellin dudes
2/1/12 4:33 PM      corvette_2007   aussie          tellin dudes?
                                                    yeah i dont want to get into trouble.. so i keep it with other dads.. kinda 
2/1/12 4:35 PM      aussie          corvette_2007   normalises it.. but try to keep it our secret
                                                    yeah i dont want to get into trouble.. so i keep it with other dads.. kinda 
2/1/12 4:35 PM      aussie          corvette_2007   normalises it.. but try to keep it our secret
2/1/12 4:35 PM      corvette_2007   aussie          TOTALLY got ya
2/1/12 4:36 PM      corvette_2007   aussie          mmmm‐‐‐‐wish I had someone to share with you on cam
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
                                                    me too.. but would do vids.. see how things go.. develop some trust etc, u got 
2/1/12 4:37 PM      aussie          corvette_2007   any stuff?
                                                    mmmm‐‐‐love to keep chatting and develop trust‐‐‐‐I did have some hot vids 
2/1/12 4:38 PM      corvette_2007   aussie          and got cold feet a few motnhs ago and destroyed them
2/1/12 4:39 PM      aussie          corvette_2007   yeah im the same mate
2/1/12 4:39 PM      aussie          corvette_2007   its risk
2/1/12 4:39 PM      aussie          corvette_2007   its risk
2/1/12 4:39 PM      corvette_2007   aussie          regret it now but were risky as you say
2/1/12 4:39 PM      aussie          corvette_2007   risky
2/1/12 4:39 PM      aussie          corvette_2007   i get scared im going to lose everything
2/1/12 4:39 PM      corvette_2007   aussie          SAME here
2/1/12 4:40 PM      aussie          corvette_2007   anyway happy to chat on skpe if u want.. add me if u like.. see how we go
2/1/12 4:40 PM      corvette_2007   aussie          SURE‐‐‐‐don't have skype‐‐‐‐‐this won't work?
                                                    yeah this isnt safe.. skype is encrypted.. much safer and it just goes between 
2/1/12 4:41 PM      aussie          corvette_2007   us.. this goes via yahoo and i know they check stuff
2/1/12 4:42 PM      corvette_2007   aussie          gotcha‐‐‐‐will have to download skype
2/1/12 4:42 PM      aussie          corvette_2007   its up to u mate
2/1/12 4:43 PM      aussie          corvette_2007   hey ur in uk yeah?
2/1/12 4:43 PM      corvette_2007   aussie          no‐‐‐usa
*****
2/1/12 4:50 PM      corvette_2007   aussie          MMMMMM‐‐‐‐would LOVE to do Disney with you
2/1/12 4:50 PM      aussie          corvette_2007   i take the boys, gf takes the girl.. we split up
2/1/12 4:50 PM      aussie          corvette_2007   is it a good place to perv?
2/1/12 4:50 PM      aussie          corvette_2007   love it if there was a private place to play there
2/1/12 4:51 PM      aussie          corvette_2007   would make it so pervy..
2/1/12 4:51 PM      corvette_2007   aussie          hehe‐‐‐not sure about pervin‐‐‐‐‐except at the hotel
*****
2/1/12 4:54 PM      aussie          corvette_2007   bad eh.. u single or have partner?
2/1/12 4:54 PM      corvette_2007   aussie          love bad‐‐‐‐lol‐‐‐single here
2/1/12 4:55 PM      aussie          corvette_2007   wow freedom to have fun eh
2/1/12 4:55 PM      aussie          corvette_2007   ur older yeah..lvoe to see em with older guy
2/1/12 4:55 PM      aussie          corvette_2007   ur older yeah..lvoe to see em with older guy
2/1/12 4:56 PM      corvette_2007   aussie          lol‐‐‐‐much freedom‐‐‐‐‐MMMMMM‐‐‐‐50 here‐‐‐‐LOVE to be your older guy
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
2/1/12 4:56 PM                                      hot
2/1/12 4:56 PM                                      hot
2/1/12 4:56 PM                                      mate have to go.. get skype for next time see u


2/1/12 6:58 PM      aussie          corvette_2007   hey mate back on .. anything happening?
2/1/12 6:59 PM      corvette_2007   aussie          hey stud‐‐‐‐just pervin here‐‐‐‐hehe‐‐‐you?
2/1/12 6:59 PM      aussie          corvette_2007   at work with blue balls now.. after our chat
2/1/12 6:59 PM      aussie          corvette_2007   at work with blue balls now.. after our chat
2/1/12 7:00 PM      corvette_2007   aussie          mmm‐‐‐lol‐‐‐‐can relate
2/1/12 7:01 PM      aussie          corvette_2007   feel like picking up nate from school for quality time together ;‐)
2/1/12 7:01 PM      corvette_2007   aussie          fuckin LOVE your scene
2/1/12 7:01 PM      corvette_2007   aussie          hehe‐‐‐‐he would LOVE that
2/1/12 7:02 PM      corvette_2007   aussie          nate is 7?
2/1/12 7:02 PM      aussie          corvette_2007   yes
2/1/12 7:03 PM      aussie          corvette_2007   daniel is the one one.. and katie is 4
2/1/12 7:03 PM      aussie          corvette_2007   daniel is the one one.. and katie is 4
2/1/12 7:03 PM      corvette_2007   aussie          fuckin A, stud‐‐‐‐all MEGA HOT
2/1/12 7:03 PM      aussie          corvette_2007   oh yes
2/1/12 7:03 PM      aussie          corvette_2007   u hairy or smooth?
2/1/12 7:03 PM      corvette_2007   aussie          hairy here‐‐‐‐you?
2/1/12 7:04 PM      aussie          corvette_2007   perfect same
2/1/12 7:04 PM      aussie          corvette_2007   love feeling em against me
2/1/12 7:04 PM      aussie          corvette_2007   love feeling em against me
2/1/12 7:05 PM      corvette_2007   aussie          mmm‐‐‐‐same‐‐‐‐love the contrast
                                                    yes perfect, hairy smooth, big small, yng old, innocent controlling and the 
2/1/12 7:05 PM      aussie          corvette_2007   power.. fuck its awesome
                                                    yes perfect, hairy smooth, big small, yng old, innocent controlling and the 
2/1/12 7:05 PM      aussie          corvette_2007   power.. fuck its awesome
2/1/12 7:06 PM      corvette_2007   aussie          lol‐‐‐‐TOTALLY agreed
2/1/12 7:06 PM      corvette_2007   aussie          MMMMMM
2/1/12 7:06 PM      corvette_2007   aussie          tongue kiss with them?
2/1/12 10:18 PM     aussie          corvette_2007   u still perving?
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
2/1/12 10:19 PM     corvette_2007   aussie          hey stud‐‐‐you KNOW it‐‐‐lol
2/1/12 10:19 PM     aussie          corvette_2007   oh hot.. edgin eh
2/1/12 10:19 PM     corvette_2007   aussie          mmm‐‐yes‐‐‐‐just wish you were here
2/1/12 10:27 PM     aussie          corvette_2007   yeah be hot eh..
2/1/12 10:27 PM     aussie          corvette_2007   yeah be hot eh..
2/1/12 10:27 PM     aussie          corvette_2007   love to play with a daddy type.. u could be gramps.. a happy family all of us
2/1/12 10:27 PM     corvette_2007   aussie          fuckin A, stud‐‐‐mmm‐‐‐lol‐‐‐‐would love to in a happy family
2/1/12 10:28 PM     aussie          corvette_2007   ;‐) so how did u get into it.. did u play when u wre ynger?
2/1/12 10:28 PM     aussie          corvette_2007   ;‐) so how did u get into it.. did u play when u wre ynger?

2/1/12 10:29 PM     corvette_2007   aussie          no‐‐‐lol‐‐‐had a fuck bud yrs ago that was pervy‐‐‐‐he got me into it with his boy
2/1/12 10:30 PM     aussie          corvette_2007   fuck ur lucky.. must have been nice.. make ur head spin?
2/1/12 10:30 PM     aussie          corvette_2007   fuck ur lucky.. must have been nice.. make ur head spin?
2/1/12 10:30 PM     corvette_2007   aussie          was lucky‐‐‐‐but did not last‐‐‐‐TOTALLY‐‐‐‐LOVED it
2/1/12 10:30 PM     aussie          corvette_2007   pity u lost touch.. his boy is prob a dad now
2/1/12 10:31 PM     aussie          corvette_2007   why did it not last
2/1/12 10:31 PM     aussie          corvette_2007   why did it not last
2/1/12 10:31 PM     corvette_2007   aussie          he moved away‐‐‐‐wife was after him
2/1/12 10:32 PM     aussie          corvette_2007   oh fuck.. maybe she knew?
2/1/12 10:32 PM     aussie          corvette_2007   oh fuck.. maybe she knew?
2/1/12 10:33 PM     aussie          corvette_2007   how ood was his boy? was he into it?
2/1/12 10:33 PM     aussie          corvette_2007   how ood was his boy? was he into it?
2/1/12 10:33 PM     corvette_2007   aussie          not sure‐‐‐‐think he left the country‐‐‐‐very sudden‐‐‐‐11‐‐‐‐he LOVED it
2/1/12 10:33 PM     aussie          corvette_2007   oh fuck perfect
2/1/12 10:33 PM     aussie          corvette_2007   oh fuck perfect
                                                    yeah prob in trouble.. why the fuck does it have to be so hard.. when its so 
2/1/12 10:33 PM     aussie          corvette_2007   perfect
2/1/12 10:34 PM     corvette_2007   aussie          AGREED‐‐‐‐we ALL loved it
2/1/12 10:34 PM     corvette_2007   aussie          I KNOW‐‐‐and SO natural‐‐‐kids love it too
2/1/12 10:34 PM     aussie          corvette_2007   oh yeah.. they totally love it.. so who says its 18.. its fucked
2/1/12 10:35 PM     aussie          corvette_2007   and.. their bodies respond
2/1/12 10:35 PM     aussie          corvette_2007   and.. their bodies respond
2/1/12 10:35 PM     corvette_2007   aussie          just victorian puritan bullshit‐‐‐lol
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
2/1/12 10:35 PM     corvette_2007   aussie          TOTALLY
2/1/12 10:36 PM     aussie          corvette_2007   they even hae amazing boygasms
2/1/12 10:36 PM     aussie          corvette_2007   they even hae amazing boygasms
2/1/12 10:36 PM     corvette_2007   aussie          lol‐‐‐yes‐‐‐‐nate had dry cums yet?
2/1/12 10:38 PM     aussie          corvette_2007   yes
2/1/12 10:38 PM     aussie          corvette_2007   yes
2/1/12 10:38 PM     aussie          corvette_2007   last year was first time
2/1/12 10:38 PM     aussie          corvette_2007   last year was first time
2/1/12 10:38 PM     aussie          corvette_2007   i had to coach him to relax and enjoy, he was worried
2/1/12 10:38 PM     aussie          corvette_2007   so hot
2/1/12 10:38 PM     aussie          corvette_2007   so hot
2/1/12 10:38 PM     corvette_2007   aussie          MMMMMMMMMM
2/1/12 10:38 PM     corvette_2007   aussie          NICE
2/1/12 10:38 PM     aussie          corvette_2007   fuck yes
2/1/12 10:38 PM     corvette_2007   aussie          bet he LOVES it now
2/1/12 10:39 PM     corvette_2007   aussie          what gets him off?
2/1/12 10:39 PM     aussie          corvette_2007   yes
2/1/12 10:39 PM     aussie          corvette_2007   yes

2/1/12 10:39 PM     aussie          corvette_2007   concentrated work on his cock.. particularly the head, nice and wet and kissing

2/1/12 10:39 PM     aussie          corvette_2007   concentrated work on his cock.. particularly the head, nice and wet and kissing
2/1/12 10:40 PM     corvette_2007   aussie          hot‐‐‐‐kissing his cock?
2/1/12 10:40 PM     aussie          corvette_2007   yes and lips
2/1/12 10:40 PM     corvette_2007   aussie          wow‐‐‐he likes to mouth kiss?
2/1/12 10:41 PM     aussie          corvette_2007   yeah i have from early age..
2/1/12 10:41 PM     aussie          corvette_2007   he likes it cause its adult thing to do
2/1/12 10:41 PM     aussie          corvette_2007   he likes it cause its adult thing to do
2/1/12 10:42 PM     corvette_2007   aussie          LOVE that‐‐‐‐so fuckin HOT
2/1/12 10:42 PM     corvette_2007   aussie          he like tongue?
2/1/12 10:42 PM     aussie          corvette_2007   yeah ;‐) its a game for him, so phot for me
2/1/12 10:42 PM     aussie          corvette_2007   u do that with ur mates boy?
2/1/12 10:42 PM     corvette_2007   aussie          YES
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
2/1/12 10:43 PM     corvette_2007   aussie          loved it all‐‐‐particularly if you got him stoned‐‐‐‐hehe
2/1/12 10:44 PM     aussie          corvette_2007   oh mate.. thats so kewl
2/1/12 10:45 PM     aussie          corvette_2007   yeah some alchol is hot too
2/1/12 10:45 PM     corvette_2007   aussie          oh yeah‐‐‐‐‐great for relaxing a bit
2/1/12 10:46 PM     aussie          corvette_2007   totally

2/1/12 10:46 PM     aussie          corvette_2007   love to meet ur mate.. who corrupted u.. introduced u to it.. very brave of him

2/1/12 10:46 PM     aussie          corvette_2007   love to meet ur mate.. who corrupted u.. introduced u to it.. very brave of him
                                                    yes‐‐‐‐we had played a while before and he started "feeling me out about the 
2/1/12 10:47 PM     corvette_2007   aussie          scene
2/1/12 10:48 PM     aussie          corvette_2007   hot.. nice one.. u think it was odd? or he very persuasive?
2/1/12 10:49 PM     corvette_2007   aussie          he knew I was open and pervy
2/1/12 10:55 PM     aussie          corvette_2007   ah sweet
2/1/12 10:55 PM     aussie          corvette_2007   ah sweet
2/1/12 10:55 PM     aussie          corvette_2007   ur lucky mate.. bet it was love
2/1/12 10:56 PM     corvette_2007   aussie          was sweet for the few weeks it lasted‐‐‐‐‐LOVED it here
                                                    oh.. weeks, thats sad. hope u appreciated it at the time.. its amazing eh.. thas 
2/1/12 10:56 PM     aussie          corvette_2007   why i wanna share with right person
2/1/12 10:57 PM     corvette_2007   aussie          TOTALLY amazing‐‐‐‐‐was in utopia
2/1/12 10:57 PM     corvette_2007   aussie          love to find similar situation again
2/1/12 11:00 PM     aussie          corvette_2007   i get lots saying the same.. but has to be right.. u know.. its so risky
2/1/12 11:01 PM     corvette_2007   aussie          TOTALLY concur‐‐‐‐right there with you
                                                    there is one dude locally.. we have chatted for ages.. never shown him though.. 
                                                    hes ynger, but hot and lives interstate.. never been able to arrange.. when he is 
2/1/12 11:08 PM     aussie          corvette_2007   here i have family events or something
2/1/12 11:08 PM     aussie          corvette_2007   but its so intense, im patient
2/1/12 11:09 PM     corvette_2007   aussie          think patience and instinct the key‐‐‐‐‐have to develop trust as you say
2/1/12 11:10 PM     aussie          corvette_2007   yeah
                                                    thx for chatting i appreciate it.. i value that you have had expereince from the 
2/1/12 11:10 PM     aussie          corvette_2007   other side
2/1/12 11:11 PM     corvette_2007   aussie          you are more than welcome‐‐‐‐love to chat about pedo
*****
                                                       Yahoo Chat Logs
                                                    Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient       Message
2/1/12 11:10 PM     aussie          corvette_2007   so u got any yng mates or fuck buddies? *****
*****
                                                    yw‐‐‐‐‐wow‐‐‐‐nice‐‐‐‐‐nothing routine currently‐‐‐‐just a random hookup every 
2/1/12 11:20 PM     corvette_2007   aussie          now and then
2/1/12 11:21 PM     corvette_2007   aussie          so hung up on perv‐‐‐‐lol‐‐‐‐THAT is what really bones me anymore
2/1/12 11:21 PM     aussie          corvette_2007   yeah understand same here.. a perv orgasm is amazing
2/1/12 11:22 PM     corvette_2007   aussie          the boner I get with perv is amazing
2/1/12 11:22 PM     corvette_2007   aussie          nothing else compares
2/1/12 11:26 PM     aussie          corvette_2007   exactly
2/1/12 11:27 PM     corvette_2007   aussie          hehe‐‐‐been boned all day chatting with you
*****

                                                    my perv time is usually saturday morning when she works, keep them occupied 
2/1/12 11:49 PM     aussie          corvette_2007   and choose one to play with.. they lvoe playstation or dvds
2/1/12 11:50 PM     corvette_2007   aussie          nice‐‐‐‐so the other 2 entertain themselves while you play with one of them?
2/1/12 11:50 PM     corvette_2007   aussie          HOT
                                                    yes.. figure its safer that way, other time is if she is out evenings.. they are in 
2/1/12 11:50 PM     aussie          corvette_2007   bed.. then fun time in their room
                                                    yes.. figure its safer that way, other time is if she is out evenings.. they are in 
2/1/12 11:50 PM     aussie          corvette_2007   bed.. then fun time in their room
2/1/12 11:50 PM     aussie          corvette_2007   sometimes they sleep
2/1/12 11:50 PM     aussie          corvette_2007   sometimes they sleep
2/1/12 11:51 PM     corvette_2007   aussie          fuckin HOT
2/1/12 11:51 PM     corvette_2007   aussie          so they live with you?
2/1/12 11:55 PM     aussie          corvette_2007   yes
*****


2/9/12 11:01 PM     aussie          corvette_2007   mate hows things?
2/9/12 11:05 PM     corvette_2007   aussie          hey stud
2/9/12 11:05 PM     corvette_2007   aussie          pervin‐‐‐lol‐‐‐you?
*****
2/9/12 11:09 PM     corvette_2007   aussie          love to see you (and others) on cam sometime
                                                   Yahoo Chat Logs
                                                Yahoo User3 ("aussie")
Date/Time (Local)   Sender          Rexipient   Message
2/9/12 11:13 PM     corvette_2007   aussie      mmm‐‐‐‐gotta run here‐‐‐‐thanks for saying hello‐‐‐‐keep in touch
                                                       Yahoo Chat Logs
                                                     Yahoo User4 ("adt")
Date/Time (Local)   Sender          Rexipient       Message

2/14/12 10:25 PM    corvette_2007   adt             love a hot motorcycle pervy guy‐‐‐‐hehe
2/14/12 10:26 PM    adt             corvette_2007   lol
2/14/12 10:26 PM    adt             corvette_2007   we chould go riding sometime.
2/14/12 10:26 PM    corvette_2007   adt             other area we have in common
2/14/12 10:26 PM    adt             corvette_2007   see if we can attract any passangers. :P
2/14/12 10:26 PM    adt             corvette_2007   see if we can attract any passangers. :P
2/14/12 10:26 PM    corvette_2007   adt             SURE
2/14/12 10:26 PM    corvette_2007   adt             mmmmm
2/14/12 10:27 PM    corvette_2007   adt             who would be your fantasy passenger?
2/14/12 10:28 PM    adt             corvette_2007   lol
2/14/12 10:28 PM    adt             corvette_2007   not sure he'd reach teh pegs.
2/14/12 10:28 PM    adt             corvette_2007   not sure he'd reach teh pegs.
2/14/12 10:29 PM    corvette_2007   adt             oh YEAH
2/14/12 10:29 PM    corvette_2007   adt             love that, too
****
2/14/12 10:37 PM    adt             corvette_2007   you are in md, right?
2/14/12 10:38 PM    corvette_2007   adt             no‐‐‐‐va‐‐‐‐Richmond
2/14/12 10:38 PM    adt             corvette_2007   Oh ok.
2/14/12 10:38 PM    adt             corvette_2007   i knew you were close.
2/14/12 10:38 PM    adt             corvette_2007   i knew you were close.
2/14/12 10:38 PM    corvette_2007   adt             yes‐‐‐‐not too far at all
2/14/12 10:39 PM    adt             corvette_2007   :)

2/14/12 10:40 PM    adt             corvette_2007   hey we could meet in the middle in the big town of...........
2/14/12 10:40 PM    adt             adt             well.
2/14/12 10:40 PM    adt             adt             lol
2/14/12 10:40 PM    corvette_2007   adt             sure‐‐‐‐will have to do that sometime
2/14/12 10:41 PM    adt             corvette_2007   lol
2/14/12 10:41 PM    adt             corvette_2007   lol

2/14/12 10:41 PM    adt             corvette_2007   meaning there really isnt much between us
                                                       Yahoo Chat Logs
                                                     Yahoo User4 ("adt")
Date/Time (Local)   Sender          Rexipient       Message

2/14/12 10:41 PM    adt             corvette_2007   meaning there really isnt much between us
2/14/12 10:41 PM    adt             corvette_2007   lots a trees
2/14/12 10:41 PM    adt             corvette_2007   lots a trees
2/14/12 10:41 PM    corvette_2007   adt             you are correct
2/14/12 10:41 PM    corvette_2007   adt             pick a tree‐‐‐‐hehe